[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                       For the First Circuit


No. 99-1173
No. 99-1883
                     CHRISTOPHER J. HIGHTOWER,

                       Plaintiff, Appellant,

                                 v.

                      GEORGE A. VOSE, ET AL.,

                       Defendants, Appellees.


        APPEALS FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]


                               Before

                         Selya, Circuit Judge
                  Campbell, Senior Circuit Judge,
                     and Boudin, Circuit Judge.



    Christopher J. Hightower on brief pro se.
    Michael B. Grant on brief for appellees.




                          October 30, 2000
            Per      Curiam.        Christopher        J.    Hightower       appeals

pro se from a judgment entered in favor of various officials

at   the    Rhode      Island           Adult   Correctional        Institutions

following a bench trial, as well from the denial of a post-

judgment motion pursuant to Fed. R. Civ. P. 60(b).                                  The

claims that went to trial stem from events that occurred in

1993 when Hightower was a pretrial detainee.                             Hightower

alleged that prison officials violated his rights under the

First    Amendment      by    disciplining          him     in   retaliation        for

expressing      an    intent       to    file   a   grievance.          He   further

alleged that his disciplinary hearing did not comport with

the due process requirements of the Fourteenth Amendment.

Hightower also alleged several state claims.                        The district

court concluded that Hightower failed to meet his burden as

to each of these claims.                 We affirm.

            Hightower's main argument is that the district

court erred in its factual finding of no retaliation.                                We

review a district court's factual findings for clear error.

See Fed. R. Civ. P. 52(a).                 Our deference is even greater

where,     as   here,        the    factual         findings      are    based       on

credibility       determinations.               See   Anderson      v.       City    of

Bessermer City, 470 U.S. 564, 575 (1985); United States v.

Rostoff, 164 F.3d 63, 71 (1st Cir. 1999).                         In such cases,
"error is seldom considered 'clear' unless the credibility

assessments were based on testimony which was inherently

implausible,     internally           inconsistent,             or     critically

impeached.'" Keller v. United States, 38 F.3d 16, 25 (1 st

Cir. 1994).

          We   discern     no   clear       error       here.         Contrary      to

Hightower's    suggestion,       we    are       not    persuaded          that    the

testimony of prison officials was critically impeached at

trial.   Nor do we think that Hightower's late-filed list of

"punishable conduct," attached to the Rule 60(b) motion,

demonstrates     that    defendant          Yahn        lied     or        that    the

disciplinary board must have acted from an improper motive

in finding him guilty of threatening (but not guilty of

swearing).     In   this   regard,          we   note     that       the    text    of

disciplinary     rule    (d)--        governing         both     swearing          and

threatening--is     arguably      ambiguous,            and     Yahn's        stated

interpretation      is   not     obviously             wrong.          Under       the

circumstances, we also find no abuse of discretion in the

denial of the Rule 60(b) motion.                 See Ahmed v. Rosenblatt,

118 F.3d 886, 891 (1st Cir.1997) (denial of Rule 60(b)

motion reviewed for abuse of discretion), cert. denied, 522

U.S. 1148 (1998).




                                      -3-
         We have carefully considered Hightower's remaining

arguments and find them to be without merit.   The district

court considered the proffered testimony of Janet Speck.

The proffered evidence would have been insufficient reason

to set aside the district court's factual findings even if

it had been introduced.     Hightower makes no persuasive

argument that the district court erred in concluding that he

failed to prove his due process claim, and he makes no

argument at all directed at his state law claims.

         Affirmed.




                            -4-